Citation Nr: 1737961	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from May 5, 2011 to March 9, 2016.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 9, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that decision, the RO denied an increased rating for PTSD, then rated as 30 percent disabling.  

Thereafter, in an October 2012 rating decision, the RO granted an increased rating of 50 percent, effective May 5, 2011, which was the date of the Veteran's claim for increase.  A February 2017 rating decision granted a 100 percent rating for his PTSD, effective March 9, 2016.  However, as these grants do not represent a total grant of benefits sought, the Veteran's above claims remain pending before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in November 2013.  A transcript of the hearing testimony is associated with the claims file in Virtual VA.  In a May 2017 letter, the Veteran was advised that the VLJ who conducted the hearing would not be available to participate in the decision on appeal.  In a June 2017 correspondence, the Veteran waived his right to appear at another Board hearing and requested that the Board proceed with a decision.  

These claims were previously before the Board in November 2014, at which time they were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 29, 2015, the Veteran's PTSD symptoms did not manifest as occupational and social impairment with deficiencies in most areas. 

2.  From May 29, 2015 to March 9, 2016, the evidence does not show the Veteran had total social impairment.  

3.  Prior to May 29, 2015, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.

4.  From May 29, 2015, resolving doubt in his favor, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  From May 5, 2011 to May 28, 2015, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  From May 29, 2015 to March 9, 2016, the criteria for  a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  Prior to May 29, 2015, the criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).

3.  From May 29, 2015, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4 (2016). The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2016).

PTSD is evaluated under the provisions of 38 C.F.R. § 4.130 and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016)

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

Treatment records show the Veteran had trouble with crowds and noise.  A mental status examination revealed normal rate and tone of speech, cooperative attitude, linear and goal-directed thought processes, and intact memory.  The Veteran reported a decrease in anxiety and depressive symptoms.  

The Veteran was afforded a VA examination in May 2011.  The Veteran complained of difficulty initiating and maintaining sleep, nightmares, hypervigilance, exaggerated startle response, intrusive thoughts, flashbacks, and avoidance behavior.  He denied significant problems with anger, irritability, and violence.  The Veteran also denied significant anxiety, panic attacks, homicidal, or suicidal ideations.  The Veteran enjoyed a good relationship with his mother, sons, and grandchildren but was unable to attend family events due to the noise.  He had no close friends outside of his family.  

Regarding employment, the Veteran reported that he was not currently employed and that he stopped working as a self-employed electrician two to three years prior due to age.  He reported a history of adequate work attendance, performance, and ability to get along with others.  The examiner concluded that the Veteran presented with mild to moderate impairment of function due to PTSD.  He had a GAF score of 58.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In the February 2012 notice of disagreement, the Veteran stated that his PTSD caused his marriage to fail and continued to affect his life in that he had bad dreams, flashbacks, anger, depression, and sadness.  

The Veteran underwent a VA PTSD examination in September 2012.  His symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner found that the Veteran's PTSD manifested as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

An October 2012 rating decision increased the Veteran's PTSD rating to 50 percent, effective May 5, 2011.  

In VA treatment records from 2013, the Veteran was noted to be doing well on medication for his PTSD.  He was well groomed with no abnormal behavior or psychomotor activities, normal speech, cooperative attitude, linear thought process, appropriate thought content, euthymic mood, and normal affect.  He denied hallucinations and homicidal/suicidal ideations.  The Veteran was fully oriented with intact memory, good concentration, good impulse control, good insight, good judgment, and intact ability for abstract thinking.  His sleep was variable but appetite and energy levels were adequate.  The Veteran had irritability, anger, depression, and anxiety but his symptoms were noted to have improved throughout the year.  He endorsed nightmares but denied flashbacks.  A GAF score of 52 was assigned, indicating moderate symptoms.  

In his November 2013 Board hearing, the Veteran testified that his service-connected disabilities have worsened since his 2012 VA examination.  Particularly, he indicated that he had suicidal thoughts with no plan and an increase in the frequency of panic attacks.  He also reported flashbacks, insomnia, anxiety, and mood swings. The Veteran also stated that he had a positive relationship with his family but is relieved when they leave his house.  He also stated that his PTSD interfered with his social relationships, including dating, since his divorce.  Regarding employment, the Veteran stated that he was not working because he did not get along with his co-workers due to his PTSD. He also stated that he sometimes neglected his personal hygiene.  

In a December 2013 mental health medication management note, the Veteran reported that his medications were effective and regular physical exercise helped to balance his mood.  He stated he was doing well.  A mental status examination showed the Veteran was well groomed with no abnormal behavior or psychomotor activity.  His speech was normal and spontaneous and he had a cooperative attitude and euthymic mood with a normal affect, thought process, and appropriate content.  He denied hallucinations, homicidal ideations, and suicidal ideations.  He was fully oriented with an intact memory and good concentration, impulse control, insight, judgment, and ability for abstract thinking.  His sleep was variable but his appetite and energy levels were adequate.  The Veteran's interests were noted to be varied.  He had irritability, anger, depression, and anxiety but they were noted to be improved.  

A June 2014 treatment record showed the Veteran asked to be discharged from mental health services because he was doing well on his medication.  

A May 2015 treatment record shows the Veteran contacted mental health services finding his medication ineffective and wanted it to be changed.  In June 2015, the Veteran's psychiatrist found the Veteran to be experiencing symptoms of isolation, loss of control, helplessness, unpredictability, invasiveness, hypervigilance, insomnia and awakening, extreme startle response, irritability, and problems with anger.  He noted the Veteran to be in a stable relationship.  

A September 2015 treatment record showed the complained that his mood had worsened.  A review of his systems showed he experienced hopelessness but no paranoia and his anxiety was "abating, irritable, on guard." Regarding sleep disturbance, he reported he "sleeps ok."  A mental status examination showed he established and maintained eye contact, was cooperative and attentive with no psychomotor abnormalities.  Speech was normal, cognition showed no concentration, language, or communication difficulty and his memory was grossly intact.  The Veteran was fully oriented with a congruent affect and normal thought process and content, which was devoid of hallucinations or delusions.  His insight and judgment were noted to be good.  

In a September 2015 statement, the Veteran's psychiatrist stated that he Veteran had been his patient since the prior year and that his PTSD is disabling.  Specifically, he noted that the Veteran is taking medication and therapy to treat his PTSD and the Veteran's prognosis is fair but given "the level of severity of this condition in the Veteran, it would be appropriate to increase his service connection to 100%."

A December 2015 treatment record showed the Veteran complained of anxiety at church.  The examiner noted that the Veteran was otherwise less hopeless with no suicidal or homicidal ideations, psychosis, or mania.  His anger and irritability had abated somewhat.  A review of his systems showed he experienced hopelessness but no paranoia and his anxiety was "abating, irritable, on guard." Regarding sleep disturbance, he reported he "sleeps ok."  A mental status examination showed he established and maintained eye contact, was cooperative and attentive with no psychomotor abnormalities.  Speech was normal, cognition showed no concentration, language, or communication difficulty and his memory was grossly intact.  The Veteran was fully oriented with a congruent affect and normal thought process and content, which was devoid of hallucinations or delusions.  His insight and judgment were noted to be good.   

The Veteran submitted a disability benefits questionnaire (DBQ) from a VA psychiatrist, dated in March 2016, in which he was found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The psychiatrist noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  The psychiatrist also noted isolation, hypervigilance, a sensitive startle reflex, and noise sensitivity.  

The psychiatrist submitted an accompanying letter in which he stated that the Veteran medicates to manage his PTSD but that the Veteran's PTSD limits the quality of his life.  Specifically, the Veteran has limits on his activities based on grossly inappropriate behavior, difficult adapting to work and stress, impaired impulse control, unprovoked irritability, panic attacks, difficulty with work and social relationships, occupational and social impairment, depressed mood, sleep impairment, nightmares, and anxiety.  

In a February 2017 rating decision, the Veteran's rating for PTSD was increased to 100 percent, effective March 9, 2016, based on the findings in the March 2016 DBQ.  Therefore, the issue before the Board is entitlement to a rating in excess of 50 percent prior to March 9, 2016.  

In this case, the Board finds that a staged rating is appropriate.  Prior to March 2015, the frequency, severity, and duration of the Veteran's PTSD symptoms reported or shown are suggestive of occupational and social impairment with reduced reliability and productivity, the level of impairment contemplated by a 50 percent rating.  That is consistent with his GAF scores of 52 and 58, which indicated moderate symptoms, and were supported by the description of his symptoms by examiners and other treating professionals. 

Although the 70 percent criteria contemplate deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood, those deficiencies must be due to the symptoms listed for that rating level, or others or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, (Fed. Cir. 2013).  Simply because this Veteran has depressed mood and anxiety, and because the 70 percent level contemplates a deficiency in mood among other areas, does not mean his PTSD rises to the 70 percent level.  The 50 percent criteria contemplate some form of mood impairment.  Here, the Veteran's depressed mood and anxiety are expressly contemplated by the 50 percent criteria, which contemplate panic attacks and disturbances in mood.  38 C.F.R. § 4.130 (2016). 

The Board recognizes that the Veteran testified in November 2013 that he experienced an increase in his panic attacks and suicidal thoughts.  However, in treatment records from September, October, and December 2013, the Veteran consistently denied suicidal ideations.  Thus, his suicidal ideation is not of the frequency, severity, or duration needed to result in a 70 percent rating.  The Board notes that being a persistent danger to oneself is contemplated by the 100 percent criteria.  Although the Veteran had suicidal ideation, he expressly stated that he did not have an intent or plan to commit suicide, showing that he was not a danger to himself.  The record does not provide any evidence to show that the Veteran is a danger to himself.  See Bankhead v. Shulkin, No. 15-2404 LEXIS 435 (U.S. Vet. App. Mar. 27, 2017).

Additionally, although the Veteran testified that he was not working due to his PTSD causing an ability to get along with co-workers, the May 2011 VA examination report showed that the Veteran stated that he had previously been self-employed as an electrician and was no longer working due to his age.

However, the May 2015 treatment record showed that the Veteran was experiencing a worsening of his PTSD symptoms, specifically his mood and anxiety, along with irritability and anger.  Therefore, the Board finds that the Veteran's symptoms warrant a 70 percent rating, effective May 28, 2015, the date the Veteran was noted to complain about increased symptoms.  

Subsequent 2015 treatment records show the Veteran experienced varying levels of anger, depression, anxiety, irritability, and feelings of hopelessness but at no point prior to the May 9, 2016 DBQ, did the evidence show that the Veteran had total social and occupational impairment, with symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation or memory loss.  Rather, even as the Veteran's mood and anxiety worsened, the mental status exams in September 2015 and December 2015 continued to show normal speech, judgment, insight, orientation, memory, and cognitive abilities.  Therefore, with resolution of the doubt in favor of the Veteran, the Board finds that a rating of 70 percent and no higher is warranted from May 29, 2015 to March 9, 2016.  

Entitlement to a TDIU

By virtue of the AOJ's February 2017 rating decision granting a 100 percent rating for PTSD, the Veteran's combined disability rating has been 100 percent since March 9, 2016.  

The Board recognizes that the grant of a 100 percent rating for a single service-connected disability does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242   (2010).  The Veteran's other two service-connected disabilities are tinnitus and bilateral hearing loss, each rated as 10 percent disabling.  The Veteran does not assert, nor does the record show, that without considering his PTSD, his remaining service connected disabilities render him unemployable.  To grant a TDIU that beginning March 9, 2016 would result in the "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Thus, a TDIU cannot be granted beginning March 9, 2016.  The Board therefore is only considering whether he was entitled to a TDIU prior to March 19, 2016, which is when his 100 percent schedular rating took effect.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16 (a). When the threshold criteria for consideration of a schedular TDIU are not met, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Veteran's service-connected disabilities are: PTSD, evaluated as 50 percent disabling prior to May 29, 2015 and 70 percent disabling from May 29, 2015 to March 9, 2016; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  The Veteran's combined rating is 60 percent from May 5, 2011 through May 29, 2015 and 70 percent from May 29, 2015 through March 9, 2016.  38 C.F.R. § 4.25. Thus, the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU prior to May 29, 2015 and the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

As noted above, the schedular criteria for a TDIU are met from May 29, 2015.  See 38 C.F.R. § 4.16 (a). Therefore, the Board will consider whether he is unemployable due to his service-connected disorders beginning that date and whether remand for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU is warranted prior to May 29, 2015.  

The Board acknowledges that the Veteran has reported being unemployed throughout the pendency of this appeal; however, the Veteran reported at the September 2011 VA examination that his PTSD was not the reason for his unemployment.  Rather, he stated that he retired due to his age.  The Board is cognizant that at the November 2013 Board hearing, the Veteran testified that he did not get along with his co-workers due to his PTSD and that his symptoms of depression, irritability, and anger increased throughout the period on appeal.  

In a June 2016 VA opinion, the examiner opined that 

"[T]he Veteran's diagnosis of PTSD causes severe impairment in occupational functioning.  The Veteran is unable to secure or maintain substantially gainful employment consistent with the Veteran's education and occupational experience due to the Veteran's service-connected PTSD.  The Veteran has severe symptoms of PTSD including reexperiencing, avoidance, hypervigilance, irritability, difficulty with sleep, depressed mood anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, difficulty adapting to stressful circumstances including work-like settings, suicidal ideation, and difficulty relating to others."

Prior to May 29, 2015, remand for referral of this case to the Director of the Compensation Service is not warranted prior to May 29, 2015.  As noted above, the Veteran stated in September 2011 that his PTSD was not the reason for his unemployment.  Although he credibly testified that his PTSD impacted his occupational functioning, the evidence does not show that prior to May 29, 2015, his service-connected disabilities rendered him unemployable.  38 C.F.R. § 4.16(b).  
 
As the increased in the severity of the Veteran's symptoms began in May 2015, the date of the increased rating, the Board finds that a TDIU is warranted from that date.  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted from May 29, 2015. 3 8 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

From May 5, 2011 through May 28, 2015, a rating in excess of 50 percent for PTSD is denied.

From May 29, 2015 to March 9, 2016, a 70 percent rating for PTSD is granted. 

Prior to May 29, 2015, entitlement to TDIU is denied.

From May 29, 2015, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


